CARPENTER, J.
The defendant was tried before a jury at Newport on án indictment returned by a grand jury of Newport County. Said indictment charged the defendant with the murder of one Vito Ciaravino. The trial commenced on the 16th day of November 1925, and lasted for several days. At the trial the jury found the defendant guilty of murder in the second degree, and thereupon the defendant filed a motion for a new trial alleging:
First: Because the verdict is against the law. '
Second: Because the verdict is against the evidence and the weight thereof.
Third: Because the verdict is against the law and the evidence.
It appeared from the evidence presented at the trial that on Sunday afternoon, May 17, 1925, the Italian Brotherhood Society held a meeting in ¡Music Hall on Thames street in the City of Newport. John Cappocchiano, the defendent, together with Vito Ciaravino, both members of the society, attended the meeting. After the meeting had adjourned, the members stood around the hall for a short time discussing various matters, and then in groups left the hall. The defendant, with several other membérs of the society,' left the hall and walked down the corridor, and, as the defendant proceeded down the stairs, Vito Ciaravino attempted to strike, and did strike him over the head *118with what the evidence, tended to show was a wrench done up in a paper bag. Cappocchiano immediately pulled a revolver and at close range fired at Vito Ciaravino, and rushed back up the stairs. The bullet from the revolver fired by Cappocchiano penetrated the body of Ciaravino, inflicting a mortal wound, from which Vito Ciaravino died a short time afterward. It also appeared from the evidence that when John Cappoc-chiano and the group who were with him left the hall, they saw Vito Ciaravino standing at the top of the stairs as they passed by.
For State: Benj. M. McLyman, 2nd Asst Atty General.'
For Defendant: Moore & Curry.
An officer of the Newport police, Thomas F. Sergerson, was at the corner of Thames street and Ferry wharf at the time of the shooting, and hearing the report of the gun, he ran across the street to Music Hall. As he approached the entrance of the hall, he saw five or six men standing outside the door, and upon going inside he saw two men bending over a third man, who was Vito Ciaravino. The officer immediately went upstairs and saw Cappocchiano in the hall where the society had met, standing near a bookcase or cabinet, attempting to put the revolver on top of it, and as he saw the officer approach him, Cappocchiano reached out his had with the revolver and said, ‘T done it. It is my gun.”
It appeared, although there was not much direct evidence, that there was some little trouble between Cappoc-chiano and Ciaravino before the meeting, although the defendant denied that there was any ill-feeling existing between them, and that at the meeting they were good friends as far as he knew. It also appeared that Cappocchiano went to the meeting of the society on Sunday, May 17, 1925, with a revolver loaded in his belt, and at the time Cappocchiano was struck by Ciaravino, although Cappocchiano was surrounded by ten or twelve men who were his friends, he did not hesitate but an instant and almost immediately drew his revolver and fired at Ciaravino.
At the trial nearly every person at the'meeting testified, and the circumstances surrounding the shooting were carefully and exhaustively presented to the jury. The defendant testified that he fired at Ciaravino in self-defence.
The jury by their verdict apparently carefully considered the case, and the Court feels, after careful consideration of the evidence presented, that the jury were justified in their verdict, and that the defendant, as far as he is able to judge, had a most fair trial.
Therefore, the defendant’s motion for a new trial is denied.